Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000530
                                                       23-MAY-2013
                                                       01:06 PM


                           SCPW-13-0000530

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         MICHAEL C. TIERNEY,
                             Petitioner,

                                 vs.

    TED SAKAI, FRANCIS X. SEQUEIRA, AHN UDOI, JACKIE LINDSAY,
    MICHAEL CHUN, ROCHELLE NIETO, NOEL VILLANUEVA, TOMMY LIU,
 and SAT MAESAKA, DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I,
                           Respondents.


                         ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Michael C. Tierney’s petition for

a writ of mandamus, which was filed on April 29, 2013, and the

documents attached thereto and submitted in support thereof, it
appears that petitioner fails to demonstrate that respondents owe

him a duty to reinstate his work furlough status or strike the

misconduct from his record, and petitioner has alternative means

to seek relief.    Petitioner, therefore, is not entitled to

mandamus relief.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929

P.2d 1359, 1361 (1996) (mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
          DATED: Honolulu, Hawai#i, May 23, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2